Citation Nr: 0019711	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disability due to treatment by the Department of 
Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to April 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In August 1998, the Board remanded the veteran's claim to the 
RO for additional development.  At that time it was pointed 
out that in March 1995, the RO found that the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus was not well grounded.  It was stated that 
it did not appear from the record that the veteran was 
informed of this decision or of his appellate rights 
concerning this issue, and the matter was referred to the RO 
for handling.  The record does not reflect that the RO 
addressed this matter while the case was in remand status, 
and it is again brought to the RO's attention.  


FINDING OF FACT

The veteran suffered no additional disability as a result of 
treatment for his left knee performed by VA in November 1981.  


CONCLUSION OF LAW

The requirements for compensation for disability as the 
result of examination or medical or surgical treatment by the 
VA, under the provisions of 38 U.S.C. § 1151, have not been 
met. 38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in November 1991, The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") invalidated 38 C.F.R. § 
3.358(c)(3) (1991), part of the regulation applicable to 
cases involving claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 
1993)) and then by the United States Supreme Court (Brown v. 
Gardner, 115 S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997. VAOPGCPREC 40-97 (Dec. 31, 1997). 
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as a consequence of the 
treatment in question.

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected. 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury. Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment. 
38 C.F.R. § 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected. 38 
C.F.R. § 3.800.

In this case, the veteran contends that his left knee 
disability worsened after VA treatment in November 1981.  He 
states that after the November 1981 surgery, he suffered a 
staph infection which continued until 1984.  It is contended 
that the infection caused deterioration of the knee and/or 
aggravation of the knee that resulted in a total knee 
replacement.  

The record shows that the veteran was treated by VA in 
November 1981 for left knee pain for the past two years.  He 
reported having had treatment on two occasions in 1980 with 
no noticeable relief from pain.  He underwent a valgus 
proximal tibial osteotomy, and when the cast was changed 
about ten days later, a hematoma was noted.  Evacuation of 
the wound revealed a heavy growth of staph aureuson.  A wound 
debridement was performed, and one week thereafter, the 
veteran was returned to the operating room for a wound 
irrigation, inspection and closure.  The splint and sutures 
were subsequently removed, and a small amount of drainage was 
noted with no inflammation of the skin.  The veteran was 
discharged in December 1981.  Thereafter, he underwent 
physical therapy for left knee stiffness.  On examination by 
VA in February 1982, it was noted that the veteran used 
crutches for ambulation.  In May 1983, private examination 
showed that the veteran's gait was fluid with a slight limp.  
In a September 1983 letter, a private physician noted that 
the veteran could ambulate only with the aid of a cane.  

Private records show treatment in 1984 for irrigation and 
debridement of the left knee when the veteran developed a 
tender fluctulent area underneath the region of the lateral 
proximal tibia plateau.  When he was hospitalized by VA in 
December 1994 for an elective total knee arthroplasty, it was 
necessary to rule out infection prior to the procedure.  In 
January 1995, the veteran reported that he would be 
undergoing a knee replacement in two weeks.  In May 1995, the 
veteran underwent a total knee replacement at a VA facility.  
It was reported that this was performed without complication 
and that post operatively the veteran did well.  

When he was examined by VA in March 1996, the veteran's 
history was documented.  The veteran reported that his knee 
was much better.  He complained of stiffness.  It was noted 
that the veteran walked well and was not limping although 
there was a throwing motion of the left knee.  Crepitus was 
noted.  Flexion was to 110 and described as being good for an 
artificial knee. Mild quadriceps atrophy was noted.  The 
diagnosis was total knee replacement, left knee May 1995; 
symptom-wise is better.  

The veteran testified at a personal hearing in May 1996.  He 
stated generally, that after his November 1981 VA surgery, he 
had an infection until 1984 when he was treated at a private 
facility.  A complete transcript is of record.  

The veteran underwent a VA examination in February 1998.  A 
history was taken, and it was noted that the veteran's only 
complaint was left knee stiffness.  On examination, range of 
motion was from 0 to 124 degrees.  No effusion or 
inflammation was noted.  The examiner, in response to whether 
the VA surgery caused the veteran's underlying condition to 
improve, have no effect or increase in severity, opined that 
the veteran had no pain relief from the first VA surgery more 
likely than not due to a post operative infection.  The 
examiner stated in response to the question, what were the 
necessary consequences of the surgery, that the procedure is 
a time buying procedure designed to relieve pain and improve 
function before a total knee arthroplasty is required.  In 
response to the question did the November 1981 surgery cause 
postoperative residual disability which was not certain to 
result from or intended to result from the procedure, the 
examiner stated that the surgery had a post operative 
complication which no doubt increased the veteran's 
disability.  In response to the question did the increase in 
disability result from continuance and natural progress of 
the condition, the examiner opined that this was not clear 
without speculating, that the complication was not a normal 
post-operative result from the procedure so that contributed 
to his disability but that more likely than not, the 
underlying condition (arthritis) would have worsened 
regardless.  


As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
The Board is satisfied that all relevant facts have been 
properly developed. No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In this veteran's case, the evidence does not demonstrate 
that the veteran's claimed additional left knee disability is 
the result of VA hospitalization or medical or surgical 
treatment.  While a VA physician has opined that the 
postoperative complication increased the veteran's 
disability, it was also stated that his underlying condition 
would have worsened regardless.   Moreover, there is no 
competent medical evidence in the file that supports a 
finding that the VA treatment in 1981 increased the veteran's 
underlying disability.  While he did experience post-
operative infection, this appears to be a complication of the 
surgery, and not a disability per se.  

The Board finds that the opinion from the VA physician who 
performed the February 1998 examination to be highly 
probative because it is based on a thorough review of the 
record and it offers a clearly reasoned medical opinion with 
supporting rationale.  While the veteran has offered his 
opinion, the veteran is not competent to offer evidence that 
requires medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board has considered the veteran's 
testimony and statements regarding symptomatology he has 
experienced as evidence, and has considered his assertions 
regarding what the evidence of record proves as argument in 
support of his claim. While a veteran or lay witness may 
testify regarding any symptomatology experienced at any time, 
it is the province of health care professionals to enter 
conclusions which require medical opinions.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  The 
veteran's statements do not constitute competent medical 
evidence because there is no indication that he has the 
medical training, expertise, or diagnostic ability to state 
that additional disability resulted from VA hospitalization 
or medical or surgical treatment, including that VA breached 
a standard of care which proximately resulted in additional 
disability.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 
After carefully reviewing the above opinions, and all of the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against granting 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability as the result of examination or medical 
or surgical treatment by VA.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

ORDER

Compensation under the provisions of 38 U.S.C. § 1151, for 
additional disability as the result of examination or medical 
or surgical treatment by VA is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

